UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARK ANTHONY ROBINSON, : Civil No. 3:13-CV-01603
Plaintiff, :
V.
: (JUDGE MARIANI)
RICHARD SOUTHERS, et al., : (Magistrate Judge Carlson)
Defendants.
ORDER

AND NOW, THIS Ce [ 1 1. DAY OF DECEMBER 2019, upon consideration of
twelve Report and Recommendations issued by Magistrate Judge Carlson (Docs. 146 ,147,
449, 151, 152, 155, 156, 158, 161, 162, 163, 165) and all relevant documents, for the
reasons discussed in the simultaneously filed Memorandum Opinion, IT IS HEREBY
ORDERED THAT:

1. The Report and Recommendations are NOT ADOPTED insofar as Magistrate Judge
Carlson recommends dismissal of Plaintiff's surviving claims pursuant to Rule 20 of
the Federal Rules of Civil Procedure.

2. The Report and Recommendations (Docs. 146 ,147, 149, 151, 152, 155, 156, 158,
161, 162, 163, 165) are ADOPTED in all other respects for the reasons set forth
therein.

3. Defendants’ Motion for Summary Judgment (Doc. 120) is GRANTED IN PART and

DENIED IN PART.
4. Defendants’ Motion for Summary Judgment (Doc. 120) is DENIED WITHOUT
PREJUDICE as to 1) Plaintiff's claim that his due process rights were violated when
Defendant Reisinger declined to recuse herself from a disciplinary hearing arising
from a misconduct citation issued by Defendant Gardner (see Doc. 151 at 28); 2)
Plaintiff's claim that Defendants Leedom, Pyral, and Saez failed to intervene when
Plaintiff allegedly attempted to commit suicide (see Doc. 156 at 6); and 3) Plaintiff's
claim that he was required to wear a spit mask whenever he left his cell for a period
of five months (see Doc. 163 at 24).

5. The denial of summary judgment with regard to Plaintiffs attempted suicide claim is
without prejudice only to the extent that Defendants may file an additional motion for
summary judgment addressing the issue of administrative exhaustion as to that
claim. Summary judgment is denied with prejudice as to the merits of the attempted
suicide claim.

6. Defendants’ Motion for Summary Judgment (Doc. 120) is GRANTED as to all other
claims.

7. Onor before January 10, 2020, remaining Defendants may file motions for summary
judgment. Any such motions shall be limited to the following legal issues: 1) whether
Plaintiff exhausted administrative remedies before filing suit with regard to Plaintiffs
three remaining claims; 2) whether Defendants are entitled to summary judgment on

the merits of Plaintiff's Eighth Amendment spit mask claim; and 3) whether
Defendants are entitled to summary judgment on the merits Plaintiff's claim that his
due process rights were violated by Defendant Reisinger’s failure to recuse herself
from a disciplinary hearing.

_ Defendants Southers, Horner, Chambers, Whalen, Sword, Stum, Mihal, Gonzales,
and Louis are granted summary judgment and dismissed from this case.

_ This case is remanded to Magistrate Judge Carlson for further proceedings

consistent with this order.

 

 

Robert D. Mariani
United States District Judge
